 In the Matter Of CHRYSLER CORPORATION,EMPLOYERandINTERNA-TIONAL UNION,UNITED AUTOMOBILE,AIRCRAFT & AGRICULTURALIMPLEMENT WORKERS OF AMERICA(UAW-CIO),PETITITONERCase No. 7-RC-582.Decided November30, 1949.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before HermanCorenman, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to. a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer. .3.A question affecting commerce exists concerning the. representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all mechanical and experimentaltechnicians, experimental mechanics, laboratory assistants, inspectors,interplant contact and pickup men, storekeepers, and InternationalBusinessMachine operators at the Employer's Central EngineeringPlant (Highland Park, Michigan) including, but without limitationthereto, all such employees in those departments of the EngineeringDivision of Chrysler Corporation designated as Departments 445, 455,456,457,458,459, 460, 461, 462, 463, 469, 470, 471, 474, 475, 476, 477,481,482,483,487, 491., 493, 494, 496, and 498, excluding all clericalemployees, professionel employees,' guards, and supervisors.The1The parties agree that laboratory technicians are professional employees.Certainpersons erroneously classified as laboratory technicians at the time of the hearing arebeing reclassified to nonprofessional titles more descriptive of their work.87 NLRB No. 46.304 CHRYSLER CORPORATION305Employer generally agrees that the proposed unit is appropriate.The Petitioner, however, would include in the proposed unit photo-staticmachine operators, blue print machine operators, blue printtrimmers and feeders, IBM key punch operators, and IBM tabulatingmachine operators working in Department 443. The Employer wouldexclude all employees in Department 443 from the unit on the groundthat they are clerical employees.As an alternative, the Petitioner requests that the above-describedemployees of Department 443 be separately polled to determinewhether they desire to be included in the proposed unit, or in thealready existing unit of draftsmen.The Petitioner is already the recognized bargaining representativeof production and maintenance employees at the Employer's HighlandPark plant.2The Petitioner is also the recognized bargaining repre-sentative of draftsmen at the same' plant.' It herein seeks to set up aresidual bargaining unit of technical employees not included in eitherof the established units.Department 443, concerning which the parties disagree, is a depart-ment in the general administration section of the Employer's plantcalled the blue print department.Drawings prepared by draftsmenare sent to the blue print department where they are reproduced foruse in the engineering division, production divisions, and other de-partments of the plant.By various reproduction methods, this de-partment also supplies to all divisions copies of engineering papers,laboratory data, and office records, documents, and papers.We there-fore find that all employees in the blue print department are clericalemployees serving all.divisions of the plant, and are thus excludedfrom the technical unit within the engineering division.The Petitioner would include, and the Employer would exclude, fiveroad test leaders'The road test leader sets up test routes, determines roads and testlocations to be followed, the conditions and the duration of tests.Hespends 50 to 60 percent of the year away from the plant on test runs.The road test leader has a crew of 8 to 12 men of his own choosing on atest run.He receives a wage differential of 10 percent above the salaryclassifications of men in the crew.Although he may drive an automo-bile on the tests himself, he determines whether lie is to drive or not.The Employer allocates the road test leader funds from which he payshotel bills and other expenses incurred, such as medical and hospital2Chrysler Corporation, 17NLRB 737.3Chrysler Corporation,55 NLRB 1039; 57 NLRB 759."The parties agree that other leaders in the engineering division who do not ordinarilyengage in the same work as employees under their direction should be excluded from theunit as supervisors. 306DECISIONSOF NATIONALLABOR RELATIONS BOARDcare needed by employees in the crew.He may discipline, a memberof the crew while on a test run. In view of these facts, and upon theentire record of the case, we find that road test leaders are supervisorswithin the meaning of the Act. Accordingly, we shall exclude them.We find that all mechanical and experimental technicians, experi-mental mechanics, laboratory assistants, inspectors; interplant contactand pickup men, and storekeepers at the Employer's Central Engi-neering plant (Highland Park, Michigan), including, but withoutlimitation thereto, all such employees in those departments of Engi-neering Division of Chrysler Corporation designated as Departments445, 455, 456, 457, 458, 459, 460, 461, 462, 4.63, 469, 470, 471, 474, 475,476, 477, 481, 482, 483, 481 491, 493, 494, 496, and 498, excluding employees in Department 443 and all other clerical employees, road testleaders, professional employees, guards and supervisors, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTION,&s part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by International Union, United Automobile, Aircraft &Agricultural Implement Workers of America (UAW-CIO).SThere are several buildings housing the Central Engineering Plant among which arethe main Engineering Building, Dynamometer Building, Laboratories Building, and Air-craft Building.These buildings are adjacent to the Employer's Highland Park (Michigan)plant.